Appellant was convicted in the district court of Mayes county of an aggravated assault, and his punishment *Page 185 
was assessed at confinement in the penitentiary for a period of one year and one day. From this judgment he attempted to prosecute an appeal. But no notices of appeal have been served upon the clerk of the district court of Mayes county or upon the county attorney as is required by law. These notices of appeal are jurisdictional, and when they have not been served this court does not acquire jurisdiction of the cause.
The appeal is therefore dismissed, with directions to the district court of Mayes county to proceed with the enforcement of its judgment.
ARMSTRONG, P.J., and DOYLE, J., concur.